Title: To James Madison from John Adair, 9 January 1809
From: Adair, John
To: Madison, James



Sire
Natchez Jany: 9th: 1809.

Although I have Suffered, (by the hand of lawless power,) Injurys in my person, my reputation and my property; Injurys to me irreparable though unmerited; Yet as an American firmly and unaltrably attached to my Country; and capable of distinguishing in my Judgment and resentments betwixt its Government, & those who may for a time be entrusted to Administer it: I shall always feel it my duty, and it will afford me pleasure to render a service to the publick.
I have spent nearly the two last years in this and the adjoining Territorys of Orleans & Florida; and from a personal and intimate acquaintance with the people of All classes and almost every Neighbourhood; I am enabled to give you more correct information of their wishes and Views than those in whom you may confide.  It will not give you pleasure to learn that I possess this power principally from the circumstance of my having Suffered & been denounced as an Enemy to my Country.  I detest a spy, and the man who will permit and betray an individual confidence, to the injury of the Individual, is a Villian.  Without descending to name any, I may be allowed to describe the Situation of this Country generally; as it has come to my own knowledge.  I can assure you Sire, the Govt. of the U. S. has many Enemys; and but few warm friends here.  In the Territory of Orleans, the French (who are as, ten to one, of the population,) are almost to A man, attached to french customs, french principles, french Laws; in a word, Bonaparte is their God; they are french men at heart, ready to join any power, who will attempt to make them A dependency of France.  The distinction, frequently made, between the Loyalty and political sentiments of the french Creoles and Emigrants, is not well founded; It exists in a very few instances only, And although France and Spain are now at war, the people would rather become a Collony of Spain once more, and take their chance in the present Struggle; than remain a Territory of the United States.  There is likewise a British party, who though few in number, possess considerable Talents, and only want a favourable moment to act.  The few Americans, in this Territy. who from habit or principle are real friends of our Govt. have but little Influence.  Whether in or out of Office, either from a want of Talents to make them respectable, or from some other cause, they are veiwed, by both french and british partizans, with contempt, or suspicion.
In the Mississippi Territory, the inhabitants may be placed in three classes, Federalists, Democrats and friends of the British Govt.  The first class (notwithstanding News papers say otherwise) is the most numerous, and under the present existing circumstances, will gain strength; should the people long be deprived of a market for their cotton, there is no telling to what lengths they will go to procure one.  They Democrats are restless under the Teritorial restrictions; they wish for A state Govt: Nothing less will Satisfy them.  Deny them this and the Atlantick States at once becomes to them A Tyrant, withholding their dearest Rights for the purposes of oppression.  The third class here, as in the other Terry; are not very numerous, but always on the watch, ready to widen every breach between the other two, or join either as may best suit their purposes.  Few, very few of either Class are warmly attached to the Unuion of the East & western States.
I come now to speak of West Florida, in which I have spent the last two months unmolested.  Although the Creatures of Wilkinson used every endeavor to have me Arested or ordered off, Neither was done;  The Inhabitants of the part of West Florida, west of Pearl River are, nine out of ten, Americans and except five or six men, who left the U. S. as friends of the British at the close of our revolutionary War; they would still prefer The American Govt. to any other.  There are a few advocates for the British who from their wealth and Talents have considerable influence: the french or Spanish interests are not worth naming.  This Dist: contains five sixths of the population and wealth of west, florida.  They people are as; ripe fruit; waiting the hand that dares to pluck them; and with thim all florida.  At Pensacola, there are between 350 and 400 soldiors, literally Sans culotes without cloathing, rations or money or credit to buy with.
British Agents are now amongst these people, labouring to make them believe, that through a connection with the Bh. alone the can prosper, And should they have (as they are promised) A ready market for their Cotton, from which their American Neighbours are shut out by Embargoes or non-intercourse Bills, it will at once give the British interest a decided ascendancy.  Nothing is easier or more likely to happen; Ships of any burthin or description can come into the Bay and cast anchor in safety, in sight of the main land, off the mouth of pascagoola river, under the shelter of an Island.  Such an existing arangement will produce intriague, caballs and heart burnings against the Laws in the adjoining Teritorys, and cause incalculable emigration into west florida, from Georgia and Carolina, which is now chiefly directed to the west side of the Mississippi.  Should the British, during a ferment thus produced, land a Comparatively small force in this District and offer Independence, alliance and Commerce to the People of the adjoining Territys: It is, difficult for me to say what would be the consequence.  The proper management of these people is, at this moment all important to the Unuion.  I refrain from drawing conclusions, nor will I presume to give an oppinion; my intention is mierely to relate facts as I know them to be; and by doing so, to give such information from an extreme and vulnerable part of the Unuion, as may be useful at this critical moment.  Nor is this letter intended for the perusal of any but your self  amongst your friends are my Enemys.  Let the publick Weal be my appology for troubling you.  For myself I have no View; from the Administration I expect no favour; my Conscience is my Kingdom.  As a Citizen I am entitled to common Justice & protection.  From those who have injured me I hope yet to obtain redress or satisfaction so far as they have ability to render it.  My sole object in remaining so long in this Country has been to raise and collect a sum of money sufficient, to releive me from embarrassments brought on me chiefly by the illegal and cruel arrest and robery I Suffered in New Orleans two years past.  I shall now set out in a few days for Kentucky where I reside; and where a numerous, helpless family, dearer, infinitely dearer to me than life itself, depend almost entirely on my personal exertions for support.
Accept of my best wishes for your Success in discharging to the Satisfaction of your Country, the arduous Duties you are about to encounter as chief Magistrate.  I am with due respect Your most Obdt. Ser.

John Adair

